Citation Nr: 1451320	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a May 2014 Board hearing held via video conference, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran served near the perimeters of the Korat Royal Thai Air Force Base (RTAFB) in Thailand during the Vietnam era, and is presumed to have been exposed to Agent Orange.  

2.  The Veteran's ischemic heart disease is presumed to have been incurred during  active service.


CONCLUSION OF LAW

The Veteran's ischemic heart disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2014). 

Merits

The Veteran has asserted in a February 2012 claim that he was exposed to herbicides while serving in Thailand.  Specifically, the Veteran reported, and the Veteran's service department records confirm, that he was a magazine keeper in charge of ammunition.  He reported that while there, his duties included walking near or around the perimeter of the base for extended periods of time.  The Veteran reported that the perimeter of the base was defoliated with Agent Orange, and that he was therefore exposed to the herbicide.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease to a compensable degree any time after such service, ischemic heart disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the Veteran claims he is entitled to the presumption of herbicide exposure because he was stationed at Korat RTAFB in Thailand.  See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A review of the Veteran's service personnel records (SPRs) does in fact show that the Veteran had service in Thailand from 1968 to 1969, and that he was an ammo guard.  Additionally, the JSRRC verified that the Veteran served in Thailand at the Korat RTAFB.  A review of those reports is absent any indication as to whether the Veteran's duties required him to work near the base perimeter while serving in Thailand.  

At his hearing the Veteran submitted photographs of what the Veteran claimed to be himself near the perimeters of the RTAFB.  The photographs show the Veteran standing near what is labeled in the photographs as the perimeter of the Air Force Base.  The photographs also show numerous ammo pads which are close in vicinity to the base perimeter.  

The Board finds the Veteran's statements regarding service near the perimeter areas of Korat Air Force Base to be credible.  In this regard, the Veteran provided sworn testimony indicating that he worked near the Korat RTAFB perimeter.  The Veteran did not overly embellish his account and his reports of walking near the perimeter of the base have been consistent throughout the claim, thus lending the statements increased credibility.  The Veteran provided photographs that appear to depict him at the perimeter.  The Board has no reason to doubt their authenticity or that they do not show the matter asserted.  

The Veteran's SPRs clearly show that he had service at Korat RTAFB, where herbicides are known to have been used during the Vietnam era.  Moreover, the Board has found the Veteran's statements and photographs regarding service near the perimeter areas of the RTAFB credible.  As such, the Board concedes the Veteran's exposure to herbicides during his active service.  

A review of the medical evidence shows the Veteran has been diagnosed as having ischemic heart disease and has continued to receive treatment for such.  As the Board has conceded exposure to herbicides in Thailand, the Veteran's diagnosed ischemic heart disease is presumed to be associated with his in-service herbicide exposure.  There is not of record the requisite clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for ischemic heart disease on a presumptive basis as a result of herbicide exposure.  

Therefore, based on his credible assertion of serving along the perimeter of Korat RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  Accordingly, entitlement to service connection for ischemic heart disease, on a presumptive basis, is warranted.  


ORDER

Entitlement to service connection for ischemic heart disease is granted.  



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


